DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-06-02. Claims 1-20 are pending. Claims 1, 11, 16 is/are independent.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2021-04-22 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Objections
Claim(s) 6, 9 is/are objected to because of the following informalities: The examiner suggests the following corrections:
Claim 6:
Amend the claim to read, in part, as follows "determining using Near Field Communication (NFC)[[,]] or QR codes"
Claim 9:
Amend the claim to read, in part, as follows "receiving an invitation asking the first person to join a social network from a social profile associated with the second person 

Summary of Claim Rejections under 35 U.S.C. § 102 and § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Bak '348
Bak '348in view of Graff '197 
1
[Wingdings font/0xFC]

2
[Wingdings font/0xFC]

3
[Wingdings font/0xFC]

4
[Wingdings font/0xFC]

5
[Wingdings font/0xFC]

6
[Wingdings font/0xFC]

7
[Wingdings font/0xFC]

8
[Wingdings font/0xFC]

9

[Wingdings font/0xFC]
10
[Wingdings font/0xFC]

11
[Wingdings font/0xFC]

12
[Wingdings font/0xFC]

13
[Wingdings font/0xFC]

14
[Wingdings font/0xFC]

15
[Wingdings font/0xFC]

16
[Wingdings font/0xFC]

17
[Wingdings font/0xFC]

18
[Wingdings font/0xFC]

19
[Wingdings font/0xFC]

20
[Wingdings font/0xFC]



Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-8, 10-20 is/are rejected under 35 U.S.C. § 102 as being anticipated by U.S. Publication 20170230348 to Bak et al. (hereinafter "Bak '348").  Bak '348 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Bak '348 discloses a method for close proximity personhood authentication (increases confidence level of first account by receiving verification from second account holder in close proximity [Bak '348 ¶ 0036, 0056-0057; Fig. 2])
Bak '348 discloses receiving a request to authenticate a social profile of a first person (receives connection from first user device [Bak '348 ¶ 0039; Fig. 4 at ref. num. 410]; account is for online service / social network [Bak '348 ¶ 0038, 0040])
Bak '348 discloses receiving first location data associated with the first person and second location data associated with a second person (receives geolocation data of first and second devices [Bak '348 ¶ 0056])
Bak '348 discloses determining the first person is in close geographic proximity to the second person based on the first location data and the second location data (compares geolocation data of first and second devices [Bak '348 ¶ 0056-0057])
Bak '348 discloses receiving an indication from the second person authenticating the first person and authenticating accuracy of at least one datapoint in the social profile of the first person (second user provides back code server sent it, thus verifying first account [Bak '348 ¶ 0047-0055]; second user determines match between first user and received "information for identifying the user" [Bak '348 ¶ 0050, 0048-0052])
Per claim 2 (dependent on claim 1):
Bak '348 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bak '348 discloses in response to receiving the indication from the second person authenticating the first person and authenticating the accuracy of the at least one datapoint in the social profile of the first person, activating the social profile of the first person in a social network (only accounts having confidence > threshold have access to "all the services" [Bak '348 ¶ 0043, 0004, 0035]; each verification from a second user increases confidence parameter of first user  [Bak '348 ¶ 0055])
Per claim 3 (dependent on claim 1):
Bak '348 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bak '348 discloses in response to receiving the indication from the second person authenticating the first person and authenticating the accuracy of the at least one datapoint in the social profile of the first person, storing an indication that the at least one datapoint has been authenticated (each verification from a second user increases confidence parameter of first user  [Bak '348 ¶ 0055]; only accounts having confidence > threshold have access to "all the services" [Bak '348 ¶ 0043, 0004, 0035])
Per claim 4 (dependent on claim 1):
Bak '348 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bak '348 discloses activating the social profile of the first person in a social network after a threshold number of data points in the social profile of the first person have been authenticated by a person having an activated social profile in the social network (only accounts having confidence > threshold have access to "all the services" [Bak '348 ¶ 0043, 0004, 0035]; each verification from a second user increases confidence parameter of first user  [Bak '348 ¶ 0055])
Per claim 5 (dependent on claim 1):
Bak '348 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bak '348 discloses the second person is associated with an activated social profile in a social network (only accounts having confidence > threshold can function as second account/verifier [Bak '348 ¶ 0043, 0059])
Per claim 6 (dependent on claim 1):
Bak '348 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bak '348 discloses the determining the first person is in close geographic proximity to the second person comprises determining using Near Field Communication (NFC), QR codes (proximity via QR code [Bak '348 ¶ 0057])
Per claim 7 (dependent on claim 1):
Bak '348 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bak '348 discloses activating the social profile of the first person in a social network, wherein the social network comprises a plurality of social profiles that have each been authenticated by a person associated with an activated social profile (only accounts having confidence > threshold have access to "all the services" [Bak '348 ¶ 0043, 0004, 0035]; each verification from a second user increases confidence parameter of first user  [Bak '348 ¶ 0055])
Per claim 8 (dependent on claim 1):
Bak '348 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bak '348 discloses a sensor associated with the first person and a sensor associated with the second person are each incorporated in a computing device comprising a user interface (users interact via smartphones with web browser man-machine interface [Bak '348 ¶ 0039-0040, 0026] and biometric sensors [Bak '348 ¶ 0026, 0035])
Bak '348 discloses the receiving the indication from the second person authenticating the first person comprises receiving the indication by way of the user interface of the computing device associated with the second person (second user provides back code server sent it, thus verifying first account [Bak '348 ¶ 0047-0055])
Per claim 10 (dependent on claim 1):
Bak '348 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bak '348 discloses in response to receiving the request to authenticate the social profile of the first person, providing a notification to the first person and the second person indicating that the first person can be authenticated by the second person when the first person and the second person are in close geographic proximity to one another (requires first and second devices in same geolocation [Bak '348 ¶ 0056-0057]; notifies first user of authentication attempt [Bak '348 ¶ 0045-0046]; notifies second user of authentication attempt [Bak '348 ¶ 0048-0052])
Per claim 11 (independent):
Bak '348 discloses a system for close proximity personhood authentication within a social network comprising a plurality of authenticated social profiles (increases confidence level of first account by receiving verification from second account holder in close proximity [Bak '348 ¶ 0036, 0056-0057; Fig. 2]; only accounts having confidence > threshold have access to "all the services" [Bak '348 ¶ 0043, 0004, 0035])
Bak '348 discloses the system comprises a first social profile associated with a first person, wherein the first social profile has not been authenticated (requesting first account has confidence < threshold and lacks access to "all the services" [Bak '348 ¶ 0043, 0004, 0035])
Bak '348 discloses a second social profile associated with a second person, wherein the second social profile has been authenticated (only accounts having confidence > threshold can function as second account/verifier [Bak '348 ¶ 0043, 0059])
Bak '348 discloses one or more processors configurable to execute instructions stored in non-transitory computer readable storage media (processor(s), memory, computer readable media, storage, executable instructions [Bak '348 ¶ 0037, 0018-0019; Fig. 3; claim 8])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 12 (dependent on claim 11):
Bak '348 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 13 (dependent on claim 11):
Bak '348 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 14 (dependent on claim 11):
Bak '348 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (dependent on claim 11):
Bak '348 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 16 (independent):
Bak '348 discloses non-transitory computer readable storage media storing instructions to be executed by one or more processors (processor(s), memory, computer readable media, storage, executable instructions [Bak '348 ¶ 0037, 0018-0019; Fig. 3; claim 8])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 17 (dependent on claim 16):
Bak '348 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 18 (dependent on claim 16):
Bak '348 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (dependent on claim 16):
Bak '348 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 20 (dependent on claim 16):
Bak '348 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Bak '348 in view of U.S. Publication 20090247197 to Graff et al. (hereinafter "Graff '197").  Graff '197 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 9 (dependent on claim 1):
Bak '348 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bak '348 does not disclose receiving an invitation to join a social network from a social profile associated with the second person to be transmitted to the first person and transmitting the invitation to the first person ; and the social network comprises a plurality of authenticated social profiles; and wherein the social network is invitation-only such that a person cannot join the social network without first receiving an invitation to join the social network
Further:
Graff '197 discloses receiving an invitation to join a social network from a social profile associated with the second person to be transmitted to the first person and transmitting the invitation to the first person ; and the social network comprises a plurality of authenticated social profiles; and wherein the social network is invitation-only such that a person cannot join the social network without first receiving an invitation to join the social network (second user invites first user to join invitation-only social network [Graff '197 ¶ 0122])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bak '348 with the invitation-only social network of Graff '197 to arrive at an apparatus, method, and product including:
receiving an invitation to join a social network from a social profile associated with the second person to be transmitted to the first person and transmitting the invitation to the first person ; and the social network comprises a plurality of authenticated social profiles; and wherein the social network is invitation-only such that a person cannot join the social network without first receiving an invitation to join the social network
A person having ordinary skill in the art would have been motivated to combine them at least because suing an invitation-only social network would more tightly control who could join, leading to greater intimacy and trust between users and placing additional barriers to access in front of bad actors.  A person having ordinary skill in the art would have been further motivated to combine them at least because Graff '197 teaches [Graff '197 ¶ 0122] modifying a social network [Bak '348 ¶ 0036, 0038, 0040, 0056-0057; Fig. 2] such as that of Bak '348 to arrive at the claimed invention; because doing so constitutes use of a known technique (invitation-only social network [Graff '197 ¶ 0122]) to improve similar devices and/or methods (verifies new user account on social network using attestation from nearby established user account [Bak '348 ¶ 0036, 0038, 0040, 0056-0057; Fig. 2]) in the same way; because doing so constitutes applying a known technique (invitation-only social network [Graff '197 ¶ 0122]) to known devices and/or methods (verifies new user account on social network using attestation from nearby established user account [Bak '348 ¶ 0036, 0038, 0040, 0056-0057; Fig. 2]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (verifies new user account using attestation from nearby established user account [Bak '348 ¶ 0036, 0038, 0040, 0056-0057; Fig. 2] on invitation-only social network [Graff '197 ¶ 0122]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494